Citation Nr: 0106169	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  92-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for post-operative submucous resection of nasal 
septum and open rhinoplasty.  

2.  Entitlement to a disability rating greater than 10 
percent for bone graft site scars, pinna right ear and 
occipital region.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case returns to the Board following a remand in April 
1996.  

In an October 2000 rating decision, the RO denied service 
connection for frontal headaches, tinnitus, and a sinus 
disorder as secondary to the service-connected nasal 
disability.  There is no indication in the claims folder that 
the veteran has initiated an appeal of that decision.  
Therefore, those issues are not addressed in this Board 
decision. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is in receipt of the maximum schedular 
evaluation for disability associated with nasal septal 
deviation.  There is no evidence of frequent hospitalizations 
or marked interference with employment related to the nasal 
disability.    

3.  The medical evidence of record, including the color 
photographs that accompanied the November 1996 VA dermatology 
examination, reflects some scarring and nasal disfigurement.  

4.  The scars from the bone and cartilage graft donor sites 
do not result in disfigurement or any limitation of function 
of the affected areas.  There is tenderness only at the bone 
graft donor site.  The cartilage graft donor site on the 
right ear is asymptomatic. 

5.  The veteran is in receipt of the maximum schedular 
evaluation for tender and painful scars.  There is no 
evidence of frequent hospitalizations or marked interference 
with employment associated with the scars.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for post-operative submucous resection of nasal 
septum and open rhinoplasty have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.97, Diagnostic Code 6502 
(2000); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).    

2.  The criteria for a separate 10 percent disability rating 
for nasal scarring and deformity have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.97, Diagnostic Code 6502 
(2000); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996); 
Esteban v. Brown, 6 Vet. App. 259 (1994). 

3.  The criteria for a disability rating greater than 10 
percent for bone graft site scars, pinna right ear and 
occipital region have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7804 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

In a January 1969 rating decision, the RO granted service 
connection for residuals of post-operative nasal septum with 
resultant obstruction.  It assigned a 10 percent disability 
rating at that time.  Thereafter, the RO continued that 
evaluation on several occasions, though the disability was 
recharacterized as post-operative residuals of submucous 
resection of nasal septum in March 1988.  

VA records showed that, in May 1990, the veteran underwent 
open rhinoplasty with cartilage and bone grafts from the ear 
and occipital region.  In a July 1990 rating decision, the 
disability was again recharacterized to include the open 
rhinoplasty.  In addition, at that time, the RO established 
service connection for scars of cartilage and bone graft 
sites.  It assigned a noncompensable (zero percent) rating 
for the scars.   

In June 1991, the veteran submitted a claim for increased 
ratings for his service-connected nasal disability and scars.  
He asserted that he had bone pain and a tender scar at the 
donor site.  In an additional June 1991 statement, the 
veteran explained that he had severe breathing complications, 
including blocked sinuses and constant mucous drainage.  He 
had to breathe through his mouth.  The veteran stated that 
these symptoms limited his activities to the point that he 
was having difficulty performing tasks at work.  He added 
that he had lost jobs because he was unable to function at a 
fast pace.  With respect to the bone graft donor site, the 
veteran indicated that the cranial area was very painful and 
tender.  The site of removed cartilage from the right ear 
also experienced recurring pain.  The veteran related that he 
had difficulty sleeping: lying on his right side caused ear 
and skull pain, lying on his left side rendered him unable to 
breathe through his nose.    

VA medical treatment records dated in June 1990 showed 
improved airway status following the surgery.  Notes dated in 
September 1990 reflected excellent breathing excellent, 
though there was some nasal deformity.  Follow up notes dated 
in May 1991 indicated that the veteran complained of 
intermittent pain at the scalp scar and nasal obstruction, 
left greater than the right with heat.  Examination revealed 
a slight depression of the cranial bone graft site, which was 
otherwise normal.  Nasal appearance was better.  The airway 
was open on the right and 60 percent open on the left.  There 
was the same mild to moderate vestibular stenosis.  The May 
1991 ears, nose, and throat (ENT) consultation accomplished 
thereafter indicated that the septum was straight and the 
mucosa was essentially normal.  

In a June 1991 statement, R. J. Geretti, M.D., related that 
the veteran had a history of multiple nasal surgeries, 
including a reconstruction of the nose with grafts from ear 
cartilage and skull bone.  The veteran recently complained of 
discomfort around the area of the bone graft from the skull.  
He also had continuous complaints of trouble breathing, 
especially when recumbent on his back on the right side.  The 
left side of the nose felt totally blocked most of the time.  
He also had significant discomfort when bending over and a 
sensation of severe burning and discomfort when breathing 
through the nose.  Examination showed that the nose was 
markedly retracted upwards with retracted columella and 
severe displacement of the tip upwards.  Intranasal 
examination revealed septal deviation anteriorly to the right 
and slight spurring inferiorly.  There was some congestion 
and swelling of the inferior turbinates.  The nose was tender 
to palpation, though it appeared to be very stable.  Dr. 
Geretti concluded that the veteran had a slight septal 
deformity with some airway compromise and possible enlarged 
turbinates that contributed to his obstruction.  He did not 
believe that the burning and irritation could be ameliorated.  
Additional surgery was not indicated.  

In August 1991, the veteran underwent a VA ENT examination.  
He related experienced a throbbing pain in the forehead from 
breathing through the nose since surgery in 1990.  He also 
complained of difficulty breathing though the nose in warm 
weather and pain on right side of the head at the donor 
sites.  Examination revealed slight deviation of the nasal 
dorsum to the right.  There was a good airway and the septum 
was midline.  Examination of the skull donor site was 
significant for deformity by palpation with moderate amount 
of tenderness.  There was a right pinna donor site scar.  In 
his diagnosis, the examiner commented that the veteran 
complained of a subjective feeling of cold air when breathing 
and of pain in both donor sites.  He stated that the donor 
graft sites at the right pinna and right side of head 
appeared healed with no infection.    

The RO denied the veteran's claims for increased ratings for 
the nasal disability and the scars in an August 1991 rating 
decision.  The veteran timely appealed that decision.  

The veteran testified at a personal hearing in January 1992.  
He asserted that he suffered from complications of the 1990 
surgery that made it almost impossible for him to secure 
gainful employment.  He continued to describe symptoms 
including forehead throbbing with breathing through the nose, 
constant mucous drainage, and tenderness at the graft donor 
sites.  He added that pressure at the donor sites caused 
difficulty sleeping and that his breathing was totally 
restricted in hot weather.  The veteran usually worked as a 
truck driver, though he was currently employed.  His symptoms 
made it difficult for him to keep up with the required work 
pace.     

In a June 1992 statement, P. Borgesen, M.D., stated that he 
evaluated the veteran for complaints including difficulty 
breathing through his nose.  When he walked or ran, air 
seemed to burn his nose high within the nasal vault.  The 
veteran also complained of a very tender donor site in the 
right parietal occipital region.  On examination, the skull 
donor site was tender with an overlaying area of excoriation 
that could represent a buried or infected hair follicle.  
Nasal examination showed that the dorsum of the nose was 
immobile, reconstructed by bone graft, with a slight 
deviation to the right.  There was some corrugation of the 
septum, particularly high and in the anterior half of the 
nose.  Turbinates and mucosa appeared essentially normal.  
Dr. Borgesen indicated that the veteran transilluminated well 
and equal bilaterally, which ruled out sinus disease as a 
cause of his headache.  Although nostril size was normal, 
there was some flattening of the valves on each side.  Dr. 
Borgesen noted that such flattening would be difficult to 
correct and might not resolve the veteran's symptoms.  Fiber 
optic endoscopy showed no infection or polyps.  Dr. Borgesen 
concluded that, although the veteran had the described 
symptoms, which he had seen before, further surgery would not 
correct them.  He believed that the donor area on the skull 
should be gently recontoured and that the small area of 
involved skin should be excised.  

In an October 1994 decision, the Board awarded a 10 percent 
disability rating for the graft site scars.  In the December 
1996 rating decision effectuating that award, the RO assigned 
the evaluation effective from the date of receipt of the 
claim in June 1991.  

In April 1996, pursuant to the Board's remand, the RO mailed 
the veteran a request for information necessary to obtain 
records of medical treatment related to his VA claims.  In a 
May 1996 response, the veteran denied any recent treatment.  
He continued to describe symptoms as previously reported.    

Also pursuant to the Board's remand, the RO afforded the 
veteran VA examinations.  However, work product in the claims 
folder revealed that the veteran was incarcerated as early as 
April 1996 pending trial.  Thus, the RO encountered 
significant difficulties in scheduling the examinations, 
which ultimately were performed at the jail where the veteran 
was in detention.

In November 1996, the veteran was afforded a VA neurology 
examination.  He reported that the donor site in the right 
occipital area was tender since the surgery.  He added that 
he had congestion in the right nares since the surgery as 
well.  Neurological examination was essentially normal.  
There was a small depression over the right parietooccipital 
area that was slightly tender.  The diagnosis included 
occipital pain at the site of previous biopsy and removal of 
bone graft.    

Also in November 1996, the veteran underwent a VA dermatology 
examination.  He had a history of bone graft removal from the 
right occipital area measuring about five by seven 
centimeters, as well as a small cartilage graft from the 
anthelix of the right ear.  The posterior aspect of the scalp 
scar was moderately tender on palpation without other 
symptoms.  The right ear scar was asymptomatic.  Examination 
of the scalp revealed a palpable depression about seven 
centimeters long, one centimeter wide, and one-half 
centimeter deep on the posterior right parietal area.  There 
was no overlying alopecia, such that the area could only be 
visualized by parting the hair.  There was no scarring or 
erythema of the skin, which moved freely over the underlying 
bone.  Examination of the right ear revealed a crescent-
shaped scar about two centimeters long and seven millimeters 
in depth.  The incision line was barely visible.  There was 
no adherence, retraction, hypertrophy, inflammation, or 
tenderness.  Neither scar involved or distorted neighboring 
orifices or resulted in any limited motion or other loss of 
function.  The diagnosis was postoperative scars, not 
disfiguring or displeasing in appearance.  The examination 
report included color photographs of the scar areas.  

In an addendum to the dermatology examination report, the VA 
examiner stated that the claims folder was reviewed for the 
examination.  He reiterated that the scalp lesion consisted 
of a depression in the underlying bone and that the overlying 
skin and hair were normal in appearance.  He added that the 
ear lesion was barely visible.  

Notes from a VA ENT examiner dated in March 1997 and April 
1997 indicated that the veteran should undergo a computed 
tomography (CT) scan prior to the physical examination.  He 
added that, in order to perform a proper examination at the 
jail, he required all equipment that would be available at a 
normal ENT clinic, such as a fiber optic nasopharyngoscope.  

Additional work product in the claims folder related that the 
veteran had been convicted and was now incarcerated at a 
state facility.  He was not scheduled for release until 
August 2100.  Repeated attempts to coordinate with the 
Department of Corrections to schedule the veteran for the 
remaining examination were unsuccessful.  A report of contact 
dated in September 2000 explained that the equipment listed 
by the VA ENT examiner was not available at the prison and 
that the equipment could not be moved from a VA facility to 
the prison.  Prison officials determined that the veteran 
could not be transferred to a VA medical center for the 
examination.  Despite multiple contacts, the prison failed to 
respond with documentation.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Post-Operative Submucous Resection of Nasal Septum and 
Open Rhinoplasty

The disability characterized as post-operative submucous 
resection of nasal septum and open rhinoplasty is currently 
evaluated as 10 percent disabling by analogy to Diagnostic 
Code (Code) 6502, deviation of the nasal septum.  38 C.F.R. § 
4.97.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, Code versions of Code 6502 
provide for no more than a 10 percent rating, which the 
veteran already receives.  Therefore, the question as to 
which version is more favorable need not be addressed.  

The veteran is in receipt of the maximum schedular evaluation 
for disability associated with nasal septal deviation under 
Code 6502.  In addition, the Board finds no reason for 
referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 287 (2000); VAOPGCPREC 6-96.

However, the Board does find that the veteran is entitled to 
a separate disability rating for scars or deformity of the 
nose under Code 6504, loss of part of the nose or scars.  
38 C.F.R. § 4.97.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  Under Code 6504, a 10 percent rating is 
assigned for loss of part of one ala or other obvious 
disfigurement.  A maximum 30 percent rating is awarded when 
there is loss of part of the nose exposing both nasal 
passages.  Again, the Board notes that VA promulgated new 
regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  However, the 
text of Code 6504 was unchanged, except that the amended 
version states that, alternatively, such disability may be 
evaluated under Code 7800, disfiguring scars of the head, 
face, or neck.  38 C.F.R. § 4.118.  

The medical evidence of record, including the color 
photographs that accompanied the November 1996 VA dermatology 
examination, clearly reflects some scarring and nasal 
disfigurement associated with the multiple surgeries.  
Therefore, the Board first finds the evidence warrants a 
separate rating under Code 6504, which incorporates 
disability from deformity and scars.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  In addition, the Board finds 
that the evidence supports no more than a 10 percent rating 
under Code 6504, as there is no exposure of the nasal 
passages.  38 C.F.R. § 4.7.  Again, there is no evidence of 
associated unusual circumstances to warrant consideration of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).      

In summary, the Board finds that the preponderance of the 
evidence is against a rating greater than 10 percent for 
post-operative submucous resection of nasal septum and open 
rhinoplasty.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.97, Code 6502 (2000); 
38 C.F.R. § 4.97, Code 6502 (1996).  The Board also finds 
that the evidence supports a separate 10 percent rating for 
nasal scarring and deformity.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.97, Code 
6502 (2000); 38 C.F.R. § 4.97, Code 6502 (1996); Esteban, 6 
Vet. App. at 262.

Finally, the Board acknowledges that the RO was not able to 
complete the ENT examination as was instructed in the April 
1996 remand.  In the February 2001 Informal Hearing 
Presentation, the veteran's representative requests a remand 
for that reason and questions why the RO was not able to 
secure the examination.  However, as discussed above, it is 
clear that the examination could not be accomplished because 
the veteran is incarcerated.  The prison does not have the 
required medical equipment, the equipment cannot be moved to 
the prison for the examination, and the veteran cannot be 
moved to a VA facility for the examination.  Because the 
veteran is not scheduled for release for many years, it is 
not anticipated that this facet of the examination will be 
possible in the near future.  The Board finds that the RO has 
made all reasonable attempts to comply with the instructions 
in the April 1996 remand and that therefore no remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).         

2.  Bone Graft Site Scars, Pinna Right Ear and Occipital 
Region

The scars from the bone graft sites are evaluated as 10 
percent disabling under Code 7804.  38 C.F.R. § 4.118.  Under 
Code 7804, a maximum 10 percent rating is awarded when a scar 
is superficial and tender and painful on objective 
demonstration.  

Other potentially applicable diagnostic codes provide for a 
rating greater than 10 percent.  For example, under Code 
7800, disfiguring scars of the head, face, or neck, up to a 
50 percent schedular rating may be assigned based on the 
location and severity of the disfigurement.  In addition, 
under Code 7805, a scar is evaluated based on limitation of 
function of the affected part.  However, as discussed by the 
November 1996 VA dermatology examination, there is no 
evidence of disfigurement or limitation of function.  
Moreover, there is no additional associated symptomatology 
noted of record.  Accordingly, the Board will continue to 
evaluate the scars under Code 7804.  See Butts, 5 Vet. 
App. at 539.

As noted, the veteran is already in receipt of the 10 percent 
maximum schedular evaluation provided under Code 7804.  
Accordingly, an increased rating may be awarded on an extra-
schedular basis only.  38 C.F.R. § 3.321(b)(1).  However, the 
record reveals no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez, 13 Vet. App. at 287; VAOPGCPREC 6-96.  
Therefore, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for bone graft site scars, pinna right ear and 
occipital region.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.118, Code 7804.









	(CONTINUED ON NEXT PAGE)
ORDER

A disability rating greater than 10 percent for post-
operative submucous resection of nasal septum and open 
rhinoplasty is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent rating for nasal scarring and 
deformity is granted.  

A disability rating greater than 10 percent for bone graft 
site scars, pinna right ear and occipital region is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

